UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6319


TRAYON KIRBY,

                      Plaintiff – Appellant,

          v.

OFFICER HENDERSON; LEE; LIEUTENANT AGNEW; COLE;           CARTER;
WADE;   CORRECTION   OFFICER  DUNMILLER;  JENKINS;         DAVIS;
CORRECTION OFFICER TILLISON; CORRECTION OFFICER           STYLES;
ROBINSON,   Kitchen   Worker;  SAUNDERS; HOLCOMB,         Kitchen
Worker; MARSHALL, Kitchen Worker,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-01324-LMB-TCB)


Submitted:   June 30, 2011                     Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trayon Kirby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Trayon    Kirby   appeals     the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the   record   and   find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Kirby v. Officer Henderson, No. 1:10-cv-01324-LMB-TCB

(E.D.    Va.    Feb.    22,   2011).    We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                        2